DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24 are pending. Claims 1-6 and 11-24 are currently amended. Claims 11-24 were previously withdrawn but have been amended to method claims depending from claim 1. Since the claims are no longer distinct from the originally elected invention, the restriction requirement is withdrawn.
In view of the amendment, filed 06/29/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 03/30/2022:
Claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 103 over Matsen in view of Wilcoxson and Bartel

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 16 recites “an inner tooling” and “an outer tooling” in lines 2 and 3. Claim 1 has introduced an inner tooling and an outer tooling. It is unclear if the instant claim is intending to refer to the previously introduced elements or a new inner tooling and outer tooling.
Claim 17 is dependent on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Matsen et al., US 20150137427 A1 (“Matsen ‘427”). 

Regarding claim 1, Matsen ‘427 teaches a method for forming a composite structure ([0003]), the method comprising: holding an inner tooling, a stackup, and an outer tooling in place together using a load constraint (plurality of dies 218 comprising first die 302 and second die 304 containing structure 206 mounted within load constraints 219, 306/308 in Figs. 2-3; see also dies 3306/3308 and load constraint 3328/3330 in Figs. 35-36; [0077], [0108]); pressurizing bladder in the stackup to cause expansion and inflation of the bladder (pressurizing a metallic bladder 241/3304, Figs. 2 and 35-36, [0085]), thereby pushing together a thermoplastic skin and a plurality of thermoplastic members in the stackup (thermoplastic panel 3604 and plurality of thermoplastic preforms 3000/3204/3206/3208, Figs. 32 and 35-36); 
Wherein the bladder comprises a plurality of recessed portions and a plurality of caps, each of the recessed portions being located between corresponding two caps of the plurality of caps, wherein each of the plurality of thermoplastic members and a corresponding one of a plurality of forming tools are at least partially positioned in a corresponding one of the recessed portions, each of the plurality of thermoplastic members being at least partially positioned in the corresponding one of the recessed portions between the corresponding one of the plurality of forming tools and the bladder (Figs. 35-36, see below); and

    PNG
    media_image1.png
    311
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    651
    media_image2.png
    Greyscale

Co-consolidating the thermoplastic skin and the plurality of thermoplastic members while the bladder is pressurized to form the composite structure (consolidating using heat and pressure [0012]; bladder is pressurized to consolidate the components of Fig. 36, [0352]-[0353]).
Matsen ‘427 teaches the use of corresponding “forming tools” (e.g., 3100/3102) placed within concave areas of the thermoplastic preforms, between the thermoplastic panel and the thermoplastic preforms ([0316], Figs. 31-32, 36). The forming tools function to protect the shape of the thermoplastic preforms during consolidation, e.g., protect them from crushing ([0317]). Matsen ‘427 describes the forming tools as having compliant surfaces formed by sealed cavities which may be associated with a pneumatic source ([0351], [0355]-[0356]). While the reference does not call these exact forming tools “bladders,” one of ordinary skill in the art would reasonably associate such a description with a bladder. In the general disclosure, Matsen ‘427 teaches that a forming tool may take the form of a bladder ([0092]-[0093]). Since the I-shaped thermoplastic preforms (or stiffeners [0353], Fig. 36) can be interpreted as stringers, the forming tools may then be considered stringer bladders. It is noted that Matsen ‘427 teaches the thermoplastic preforms/stiffeners may also be hat-shaped ([0372]).

    PNG
    media_image3.png
    234
    571
    media_image3.png
    Greyscale

In the referenced embodiment (Figs. 35-36), the thermoplastic preforms and panel are not specifically described as overbraided. However, in the general disclosure, Matsen ‘427 describes braiding thermoplastic materials over a mandrel ([0012], [0093]). The reference teaches that braided composites may provide improved properties, such as improved out of plane loading and improved resistance to damage ([0066]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to use overbraided thermoplastic materials, in order to realize improved damage tolerance and fracture toughness, as taught by the same reference.

Regarding claim 2, modified Matsen ‘427 teaches the limitations of claim 1. Matsen ‘427 further teaches wherein co-consolidating the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members comprises: heating, inductively, a first smart susceptor and a second smart susceptor in the stackup to melt the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members to thereby join together the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members (multiple smart susceptors (die liners) generate heat when exposed to magnetic field generated by induction coils and may be used to apply heat to structure during consolidation process, [0086]-[0087], heating above melting temperature of thermoplastic material [0286]-[0287], [0328]-[0329], [0376]-[0377]).

Regarding claim 3, modified Matsen ‘427 teaches the limitations of claim 2. Matsen ‘427 further teaches wherein the heating, inductively, the first smart susceptor and the second smart susceptor comprises: generating magnetic energy using induction coils embedded in the inner tooling and the outer tooling (induction coils in first/second dies generate magnetic field, [0080]-[0081], [0111]); and converting the magnetic energy to thermal energy using the first smart susceptor and the second smart susceptor ([0086]-[0087], [0326]-[0327]).

Regarding claim 7, modified Matsen ‘427 teaches the limitations of claim 1. Matsen ‘427 further teaches cooling the stackup such that the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members joined together form a single, integrated composite structure (resin solidifies upon cooling [0077], cooling structure after consolidation [0143]-[0144]).

Regarding claim 9, modified Matsen ‘427 teaches the limitations of claim 1. Matsen ‘427 further teaches building the stackup over the inner tooling and securing the outer tooling around the stackup (see arrangement of stackup inside dies 3306/3308 and load constraint 3328/3330, Fig. 35). Matsen ‘427 further teaches a plurality of rods (3326) embedded within the plurality of dies which may provide reinforcement for the dies, and the rods can be held in place by a plurality of bolts ([0084], [0326]). Matsen ‘427 does not explicitly state compression loading the inner tooling while the stackup is built over the inner tooling and the outer tooling is secured around the stackup.
While the disclosure does not provide further detail regarding use of the rods, one of ordinary skill in the art would see the purpose of tensioned rods embedded in the die/tooling as providing a compressive stress to the die section (as in pre-/post-tensioned concrete). It would be obvious that compression-loading the inner tooling while the stackup is built over the inner tooling and the outer tooling is secured around the stackup is implied and therefore taught by Matsen ‘427 and would provide additional reinforcement and strength to the tooling sections.

Regarding claim 10, modified Matsen ‘427 teaches teach the limitations of claim 1. Matsen ‘427 further teaches the composite structure is an aircraft composite barrel section (Fig. 1, aircraft body 106 [0071]-[0073]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘427 as applied to claim 1 above, in view of Losey, US 3062153 (“Losey”).

Regarding claim 4, modified Matsen ‘427 teaches the limitations of claim 1. Matsen ‘427 teaches pressurizing the stringer bladders using a gas (pneumatic source). Matsen ‘427 does not explicitly state using an inert gas to pressurize the stringer bladders, however the reference teaches using an inert gas to pressurize the metallic bladder ([0085]) and it would have been obvious to use the same type of gas to pressurize the stringer bladders. Matsen ‘427 is silent regarding using a plurality of pressurization tubes that extend through the plurality of stringer bladders. 
The claim is interpreted to require using pressurization tubes that extend all the way through the bladders (into at one location and out of at another), in view of the specification and in line with the common definition of “through” (Merriam-Webster definition).
Losey teaches a method of pressurizing/depressurizing a bladder 33 by way of a perforated tube 42 extending through the bladder (Figs. 7-8). The series of small holes spaced along the tube allows for the full expulsion of fluid from the bladder when the bladder is de-pressurized (Col. 4, lines 21-24). One of ordinary skill would see that the same effect is expected when the bladder is pressurized, wherein the series of small holes spaced uniformly along the tube extending through the bladder allows for a full and uniform pressurization (arrows indicating flow path in Figs. 7-8). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen ‘427 to use a plurality of pressurization tubes that extend through the plurality of stringer bladders in order to achieve a full and uniform pressurization/de-pressurization, as taught by Losey. Losey does not show a plurality of pressurization tubes/bladders but teaches one tube per bladder, and it would be obvious to implement the same method using a plurality of tubes for the plurality of stringer bladders taught by modified Matsen ‘427 (one tube per bladder) in order to achieve the same effect.

Regarding claim 5, modified Matsen ‘427 teaches the limitations of claim 1. The combination teaches pressurizing the bladder using inert gas ([0085]), however the references are silent regarding using a pressurization tube that extends through the bladder.
The claim is interpreted to require using a pressurization tube that extends all the way through the bladder (into at one location and out of at another), in view of the specification and in line with the common definition of “through” (Merriam-Webster definition).
Losey teaches a method of pressurizing/depressurizing a bladder 33 by way of a perforated tube 42 extending through the bladder (Figs. 7-8). The series of small holes spaced along the tube allows for the full expulsion of fluid from the bladder when the bladder is de-pressurized (Col. 4, lines 21-24). One of ordinary skill would see that the same effect is expected when the bladder is pressurized, wherein the series of small holes spaced uniformly along the tube extending through the bladder allows for a full and uniform pressurization (arrows indicating flow path in Figs. 7-8). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen ‘427 including pressurizing a bladder using inert gas to use a pressurization tube that extends through the bladder in order to achieve a full and uniform pressurization/de-pressurization, as taught by Losey.

Claims 6, 11-17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘427 as applied to claim 1 above, and further in view of Matsen et al., US 20170036310 A1 (“Matsen ‘310”). 

Regarding claim 6, modified Matsen ‘427 teaches the limitations of claim 1. Matsen teaches supporting each of the plurality of overbraided thermoplastic members during induction heating with a surface in the stackup (base Figs. 5-7), however the references do not disclose the surface is provided by a corresponding caul of a plurality of cauls in the stackup, the cauls providing strength and rigidity when the bladder softens during the induction heating.
In the same field of endeavor, Matsen ‘310 teaches using cauls in a consolidation stackup (caul sheet 160, Fig. 4A). Matsen evidences that the use of cauls was known in the art for predictably transmitting pressure during consolidation of composite parts in a similar process.
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen ‘427 to use a corresponding caul to support each of the overbraided thermoplastic members during induction heating in order to evenly transmit pressure to the composite component during forming, as taught by Matsen ‘310.
Matsen ‘310 does not specifically disclose a plurality of cauls, however it would have been obvious to one of ordinary skill in the art to use a plurality of cauls corresponding to the plurality of recessed portions of the molding assembly of claim 1, achieving the same effect of providing a backing surface for even application of pressure.

Regarding claim 11, modified Matsen ‘427 teaches the limitations of claim 1. Matsen ‘427 is silent regarding the stackup comprising a plurality of cauls positioned within the plurality of recessed portions.
As set forth above for claim 6, Matsen ‘310 teaches the use of a rigid caul sheet in a similar consolidation assembly for transmitting pressuring during forming. It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen ‘427 to specify the use of a caul positioned within the plurality of recessed portions for evenly transmitting pressure to the molded components during forming. It would have been obvious to one of ordinary skill in the art to use a plurality of cauls corresponding to the plurality of recessed portions of the molding assembly of claim 1, achieving the desired effect of providing a backing surface for even application of pressure.

Regarding claims 12-13, modified Matsen ‘427 teaches the limitations of claim 11. Matsen ‘310 further teaches a caul comprised of a nickel-iron alloy, such an Invar 42® (i.e., a known invar alloy comprising about 42 percent nickel) ([0047]). Matsen ‘310 teaches the material is useful due to its relatively low coefficient of thermal expansion, similar to that of the forming material ([0046]-[0047]).
It would have been obvious to one of ordinary skill in the art to follow the teachings of Matsen ‘310 and use a nickel-iron alloy such as Invar 42® for a caul in order to ensure the material has a relatively low coefficient of thermal expansion, similar to that of the forming material. 

Regarding claim 14, modified Matsen ‘427 teaches the limitations of claim 11. Matsen ‘310 teaches the caul material comprised of Invar 42®, which beneficially has a relatively low coefficient of thermal expansion (CTE) ([0047]). Matsen ‘310 teaches the caul sheet can have a CTE of about 0.9-1.1 times the CTE of the thermoplastic composite material ([0014], [0046]-[0047]). Matsen ‘310 teaches that materials such as metals have a relatively higher CTE ([0046]). The bladder of claim 1 is metallic. 
Therefore, using the cauls of claim 11, the combination teaches the plurality of cauls having a first coefficient of expansion that is closer to a second coefficient of expansion of the plurality of overbraided thermoplastic members (0.9-1.1 times, encompassing the same CTE) as compared to a third coefficient of thermal expansion of the bladder (metallic). 

Regarding claim 15, modified Matsen ‘427 teaches the limitations of claim 11. The combination teaches the bladder, the plurality of cauls, the plurality of overbraided thermoplastic members, the plurality of stringer bladders, and the overbraided thermoplastic skin form the stackup.

Regarding claim 16, modified Matsen ‘427 teaches the limitations of claim 15. Matsen ‘427 teaches smart susceptors as die liners (3332/3334, Fig. 35), shown lining an inner and outer tooling with the stackup positioned between. The smart susceptors generate heat when exposed to a magnetic field generated by the induction coils ([0327]).

Regarding claim 17, modified Matsen ‘427 teaches the limitations of claim 16. Matsen ‘427 teaches the inner tooling and the outer tooling are embedded with induction coils ([0080], induction coils 3322, Fig. 35).

Regarding claim 21, modified Matsen ‘427 teaches the limitations of claim 15. Matsen ‘427 teaches each of the plurality of overbraided thermoplastic members comprises at least one flanged section between the bladder and the overbraided thermoplastic skin (see flanged sections of thermoplastic preforms/stiffeners in Fig. 36).

Regarding claim 22, modified Matsen ‘427 teaches the limitations of claim 21. Matsen ‘427 teaches each of the plurality of overbraided thermoplastic members comprises two flanged sections positioned between the bladder and the overbraided thermoplastic skin on opposite sides of the corresponding stringer bladder (see flanged sections of thermoplastic preforms/stiffeners in Fig. 36).

Regarding claim 23, modified Matsen ‘427 teaches the limitations of claim 22. In the referenced embodiment, Matsen ‘427 teaches one of the flanged sections of the depicted I-shaped thermoplastic preforms/stiffeners contacts the overbraided thermoplastic skin (see flanged section of thermoplastic preforms/stiffeners contacting panel in Fig. 36).
However, Matsen ‘427 teaches that the thermoplastic preforms/stiffeners may alternatively be hat-shaped, instead of I-shaped ([0372]). In the case that the thermoplastic preform/stiffener is hat-shaped as suggested, one of ordinary skill in the art would expect that each of the two flanged sections of the hat-shaped thermoplastic preform/stiffener would contact the panel to form the stiffened panel.
It would have been obvious to one of ordinary skill in the art to modify the method of Matsen ‘427 to use hat-shaped stiffeners as an alternative to I-shaped stiffeners, as suggested by the reference, and therefore to specify that each of the flanged sections contacts the overbraided thermoplastic skin in the method of modified Matsen ‘427. 

Regarding claim 24, modified Matsen ‘427 teaches the limitations of claim 21. Matsen ‘427 teaches each of the flanged sections contacts the overbraided thermoplastic skin (see claim 23 above).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘427 as applied to claim 1 above, in view of Hasan et al., US 20180290403 A1 (“Hasan”).

Regarding claim 8, modified Matsen ‘427 teaches the limitations of claim 1. Matsen ‘427 does not teach securing a first end and a second end of the stackup using a plurality of plugs to resist longitudinal ballooning out of the bladder or the plurality of stringer bladders during induction heating.
In the same field of endeavor, Hasan teaches using a plurality of caps at the end of a composite molding tool (see caps 208/210, 408/410, and 316/318/320 in Fig. 4, [0065]-[0067]). The caps are provided at the ends of bladder system 308 comprising bladders 310, 312, and 314 (Figs. 3-4, [0067]). Hasan shows the caps provide a sealed molding environment and can provide connections to the internal components such as the bladders and heating elements ([0067]). The heating elements can include an induction heater ([0039]).

    PNG
    media_image4.png
    631
    520
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsen ‘427 to secure first and second ends of the stackup using a plurality of plugs to resist longitudinal ballooning out of the bladders during induction heating. Hasan teaches providing a plurality of caps at the longitudinal ends of bladders in a composite molding assembly which is heated via induction heating and one of ordinary skill in the art would find that the caps are useful to provide a contained environment with connections to the bladders and heating elements.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘427 in view of Matsen ‘310 as applied to claim 15 above, and further in view of Hasan. 

Regarding claim 18, modified Matsen ‘427 teaches the limitations of claim 15. Matsen ‘427 is silent regarding a plurality of plugs to plug a first end of the stackup and a second end of the stackup.
Hasan, introduced above, teaches using a plurality of caps to plug two ends of a composite molding tool (see claim 8 above).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen ‘427 to include a plurality of plugs to plug a first end of the stackup and a second end of the stackup. Hasan teaches providing a plurality of caps at the ends of a composite molding tool and one of ordinary skill in the art would find that the caps are useful to provide a contained environment with connections to the bladders and heating elements.

Regarding claim 19, modified Matsen ‘427 teaches the limitations of claim 18. Matsen ‘427 is silent regarding the plugs. Hasan teaches a first plug of the plurality of plugs and a second plug of the plurality of plugs each comprises: a plug portion with connections to the bladders (end caps 316/318/320 with connections to the bladders 310/312/314); and a connection to the heating elements, such as induction heating elements (with connections to heating elements [0067], heating may be induction heating [0039]). The combination therefore teaches a first plug of the plurality of plugs and a second plug of the plurality of plugs each comprises: a plug portion into which a connection extends from the plurality of stringer bladders (connection to bladders) and a susceptor connector (connections to induction heating elements). The combination does not explicitly teach that the bladder connection includes a pressurization tube. Hasan does not teach each plug portion comprises a thermal insulation layer. 
Since the stringer bladders of claim 1 are connected to a pneumatic source, it would have been obvious to one of ordinary skill in the art that the bladder connection comprises a pressurization tube in order to connect each stringer bladder with its pneumatic source.
The provision of a thermal insulation layer at each of the plug portions in the combination would have been obvious to one of ordinary skill in the art. The plug portions at ends of the tool would not be expected to actively provide heating to form the structures of the cited references (see Fig. 3 of Matsen ‘427 or Fig. 8 of Hasan, the ends are not molding surfaces) and are intended to house connections between the heated molding environment and an external environment. Therefore, one of ordinary skill in the art would have been motivated to provide a thermal insulation layer with each plug portion in order to avoid overheating of the plug portions which are not intended to be actively heated for molding. Furthermore, Matsen ‘427 teaches the use of a ceramic or phenolic material for the dies based on, e.g., their low coefficient of thermal expansion ([0078]). It would have been obvious to one of ordinary skill in the art to use the same material for the plugs at the ends of the tool for the same reason.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘427 in view of Matsen ‘310 and Hasan as applied to claim 19 above, and further in view of Matsen et al., US 20160375629 A1 (“Matsen ‘629,” previously “Matsen”). 

Regarding claim 20, modified Matsen ‘427 teaches the limitations of claim 19. Matsen ‘427 describes that the manufacturing environment includes a coolant supply ([0076], Fig. 2) and describes the cooling medium may be applied to the backside of the die liners (smart susceptors) ([0079]). Matsen ‘427 shows connectors located at the ends of the tool (connectors 260, Fig. 2). Matsen ‘427 is silent regarding the susceptor connector specifically being water-cooled. 
In the same field of endeavor, Matsen ‘629 teaches water-cooling of the molding tool components during a similar composite molding process in order to eliminate any undesired heat build-up ([0105]). 
Since the smart susceptors are heated and their connections could foreseeably experience undesired heat buildup, one of ordinary skill in the art would find it useful to use the known technique of water-cooling for the susceptor connector. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Matsen ‘427 to require that the susceptor connector is water-cooled in order to prevent undesired heat buildup in this region of the tool, as taught by Matsen ‘629.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 10, 12, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 7, 11, 14, and 15 of U.S. Patent No. 11,383,461 (Application No. 16/718,709). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to instant claim 1, see U.S. Patent No. 11,383,461 claim 2. The reference claim includes the elements of the instant claim with the addition of heating and cauls. Heating and pressurizing are methods of consolidation that can be considered equivalents for the same purpose and it would have been obvious to one of ordinary skill in the art at the time of filing to use either or both elements. Reference claim 2 does not positively recite a pressurizing/inflating step, however the claim recites passing pressurization tubes through bladders, and it would have been obvious to one of ordinary skill in the art that pressurization is performed during the consolidation step either in addition to or as a result of the heating. It would have been obvious to one of ordinary skill in the art that bladders are pressurized/inflated. The recitation of “caps” at the bladder in the instant claim would have been obvious in view of the reference claim 2’s recitation of a plurality of recessed portions (the caps are the relatively raised portions around the recessed portions, or non-recessed portions).
As to instant claim 2, see U.S. Patent No. 11,383,461 claim 4. Reference claim 4 recites the same elements except that the smart susceptors are located between the stackup and the tooling sections instead of the generic “in the stackup” recited by the instant claim. The position would have been obvious to one of ordinary skill in the art because it is effectively the same (inside the tooling) and would similarly result in heating the stackup inside the tooling sections. Reference claim 4 modified to incorporate the bladder elements of reference claim 2 (e.g., to incorporate a structure for applying pressure) would not be patentably distinct from instant claim 2.
As to instant claim 6, U.S. Patent No. 11,383,461 claim 14 also recites a plurality of cauls which provide strength and rigidity to the plurality of overbraided thermoplastic members during consolidation. Reference claim 14 modified to incorporate the bladder elements of reference claim 2 would not be patentably distinct from instant claim 6.
As to instant claim 10, U.S. Patent No. 11,383,461 claim 15 recites the composite structure forms a portion of an aircraft composite barrel section. Reference claim 15 modified to incorporate the bladder elements of reference claim 2 would not be patentably distinct from instant claim 10.
As to instant claim 12, U.S. Patent No. 11,383,461 claim 7 recites positioning a plurality of cauls within a plurality of recessed portions of the bladder, wherein each of the plurality of cauls is comprised of a nickel-iron alloy.
As to instant claims 18-19, U.S. Patent No. 11,383,461 claim 11 recites the plugging step and plug features of the instant claims. Reference claim 11 modified to incorporate the bladder elements of reference claim 2 would not be patentably distinct from instant claims 18-19.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, Applicant notes that the amended claim is patentable over the previously cited art, however in view of the amendments, the new prior art reference of Matsen ‘427 has been applied in place of the prior rejections over Matsen (‘629) in view of Wilcoxson and Bartel.
Applicant argues (p. 8) regarding the provisional nonstatutory double patenting rejections that amended claim 1 recites features not present or made obvious by the cited claims of the reference application. In view of the amendments, the nonstatutory double patenting rejections over the reference application have been updated. It is noted that reference claim 2 recites a bladder having a plurality of recessed portions in the stackup.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754